Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered December 8, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Arthur King is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Wayne Jordan of 47 Jones Street, New Hyde Park, N.Y., 11040, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this court’s independent review of the record and the concession made in the People’s brief, we conclude that arguable issues exist with respect, inter alia, to the sentencing court’s order of restitution (see, People v Rowe, 75 NY2d 948; People v Cerna, 163 AD2d 409; People v Purcell, 161 AD2d 812). Under the circumstances, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, 47 NY2d 606; People v Casiano, 67 NY2d 906; People *701v Miller, 99 AD2d 1021). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.